The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 4, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: December 4, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION
In re: RICHARD MCKAY OSBORNE, JR                          )   Case No. 17-14920
       TRICIA A. OSBORNE                                  )
                                                          )   Chapter 7
                                                          )
                  Debtor(s)                               )   Judge Arthur I. Harris
                                                          )
                                                          )   ORDER FOR PAYMENT OF
                                                          )   FEES AND EXPENSES

          *****************************************************************************

         After hearing(s) held under Federal Rule of Bankruptcy Procedure 2002(a)(6) (f) and/or the Court’s
consideration of applications for compensation and reimbursement of expenses properly before it, and further, the
Clerk having calculated the miscellaneous fees owed under 28 U.S.C. § 1930(b), IT IS ORDERED that these fees
and expenses shall be paid by the Trustee from the estate:

         TRUSTEE FEE:                      David O. Simon                                             $2922.48
         TRUSTEE EXPENSES:                 David O. Simon                                             $ 67.50
         ATTORNEY FOR TRUSTEE FEES:                                                                   $0
         ATTORNEY FOR TRUSTEE EXP.:                                                                   $0
         ATTORNEY FOR DEBTOR FEE:                                                                     $0
         ATTORNEY FOR DEBTOR EXP.:                                                                    $0
         ACCOUNTANT FEE:                                                                              $0
         ACCOUNTANT EXP.:                                                                             $0
         U.S. TRUSTEE QUARTERLY FEES:                                                                 $0
         OTHER:                                                                                       $0
         FEES PAYABLE TO THE CLERK, U.S. BANKRUPTCY COURT:
                       RE-OPENING          $0
                       COMPLAINTS          $0
                       NOTICE FEES         $0
                       LABELS/COPIES       $0

                              Total Fees Payable To The Clerk, U.S. Bankruptcy Court:                 $0

                   IT IS FURTHER ORDERED that these fees and expenses shall be paid only after a Report of
Distribution, reviewed by the Office of the U.S. Trustee, has been filed with the Court.




17-14920-aih         Doc 92       FILED 12/04/19          ENTERED 12/05/19 08:52:12                  Page 1 of 1
